DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for foreign application with priority dated is 06/20/2018. Certified copy has been received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.

Claim 1 recites a non-transitory computer-readable recording medium storing an optimization problem computing program that causes a computer to perform and solve for a combinatorial optimization problem.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a coefficient value set indicating strength of interactions between variables included in an objective function and a partition count to be used for partitioning a combinatorial optimization problem into a plurality of partial problems, the objective function being an Ising objective function obtained by transforming the combinatorial optimization problem; generating, based on the coefficient value set, a first graph that includes a plurality of first vertices respectively corresponding to all the variables included in the objective function and edges each connecting two of the plurality of first vertices, in such a way that an existence or absence of each of the edges indicates an existence or absence of an interaction between variables corresponding to first vertices connected by said each edge; generating a second graph by repeatedly merging two first vertices connected by one of the edges among the plurality of first vertices into one vertex in the first graph, the second graph being an abstraction of the first graph; classifying, based on connection relationship among a plurality of second vertices included in the second graph and the partition count, all the variables into candidate variable groups for variable groups and a candidate boundary variable group for a boundary variable group, the variable groups being respectively used for the plurality of partial problems, the boundary variable group being used for computing a complete solution of the combinatorial optimization problem, based on solutions to the plurality of partial problems; determining the variable groups and the boundary variable group, based on the candidate variable groups and the candidate boundary variable group by reference to connection relationship among the plurality of first vertices included in the first graph; setting a fixed value for the boundary variable group; with respect to each of the plurality of partial problems, a coefficient value subset that includes a correction value calculated based on the fixed value and indicates strength of interactions between variables belonging to a corresponding one of the variable groups; computing a value of the objective function, based on the values of the variable groups, the fixed value set for the boundary variable group, and the coefficient value set; and repeating change of the fixed value, and the computing of a value of the objective function until a convergence condition is satisfied and upon detecting that the convergence condition is satisfied, such limitations cover mathematical calculations, relationship, and/or formula, see at least figures 1, 5, 7-12 [0048-0050] equation 1 describes the objective function of the combinatorial optimization problem, figure 1, [0062-0073] describes the steps of generating graph, figure 10-15 [0141-0175] classify and determine the variables, [0075-0077] equation 2 and 3 describes the express of partial problems and expression for calculating a correction value, and figure 5 illustrates the step of repeating calculation that loops step S11 back to S4. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a non-transitory computer readable recording medium storing an optimization problem computing program that causes a computer to perform a process. However, the additional element is recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data, furthermore the step of storing data is at most considered insignificant extra solution activity. The claim also recites the step of obtaining a coefficient value set, outputting values of all the variables that minimize the objective function, such limitation is also at most, considered as insignificant extra solution activity. Furthermore, the claim also recites individually sending a coefficient value subset to an ising machine and receiving values of the variable groups respectively indicating the solutions to the plurality of partial problems from the ising machine, such steps are also considered to be insignificant extra solution activity. Therefore, such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Furthermore, step of obtaining a coefficient value set, outputting values of all the variables that minimize the objective function are considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional (WURC) activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is WURC function. Furthermore, the step of sending a coefficient value subset to an ising machine and receiving values indicating the solutions from the Ising machine are also considered insignificant extra solution activity under step 2A, and are determined to be WURC in the field, see at least instant application background section [0009] describes an information processing apparatus may partition the combinatorial optimization problem into a plurality of partial problems such that the ising machine is able to solve the partial problems. Also see Tran (NPL – A Hybrid Quantum-Classical Approach to Solving Scheduling Problem), describes in figure 1 an algorithm that uses a classical computer and quantum annealer to solve for a combinatorial optimization problem, section Quantum Annealing Guided Tree Search on page 99 describes the step of decomposition problems into sub problems and figure 1 further illustrates classical computer sending data to quantum anneal and receiving solution set from quantum annealer. And See Gian (NPL – Practical optimization for hybrid quantum classical algorithm), figure 1 discloses the use of hybrid quantum classical algorithm, page 4 describes the third steps (3) is done by the classical algorithm (green), and step (1) using quantum hardware (blue), thus such algorithm describes classical computer and quantum computer to input and output data Furthermore, the step of sending and receiving are also WURC described in MPEP 2106.05(d)(II)(i). Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
 	
claim 2 further recite each variable included in the variable groups has interactions only with other variables included in one of the variable groups to which said each variable belongs or variables included in the boundary variable group; and each variable included in the boundary variable group has interactions with variables included in two or more of the variable groups. Such limitation covers the mathematical calculations, relationship, and/or formula of the mathematical concepts grouping of the abstract idea (see at least [0060-0061] and figure 1) without reciting any additional element that would make the claim any less abstract or that impose a meaningful limits on practicing the abstract idea. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
claim 3 further cites wherein the process further includes, upon detecting that connection destination vertices of a first vertex corresponding to a first variable belonging to the candidate boundary variable group in the first graph are each either a vertex corresponding to another variable belonging to the candidate boundary variable group or a vertex corresponding to a second variable belonging to a first variable group that is one of the candidate variable groups, determining to set the first variable so as to belong to the first variable group, Such limitation covers the mathematical calculations, relationship, and/or formula of the mathematical concepts grouping of the abstract idea (see at least figure 1, [0069-0072]) without reciting any additional element that would make the claim any less abstract or that impose a meaningful limits on practicing the abstract idea. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
claim 4 recites wherein the merging includes preferentially merging, into the one vertex, the two first vertices that have fewer edges connected thereto than other first vertices among the plurality of first vertices. Such limitation covers the mathematical calculations, relationship, and/or formula of the mathematical concepts grouping of the abstract idea (see at least figure 1 [0065-0066, 211]) without reciting any additional element that would make the claim any less abstract or that impose a meaningful limits on practicing the abstract idea. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
claim 5 recites wherein the process further includes: selecting, based on values of the coefficient value subset, an invalid variable from the corresponding one of the variable groups, the invalid variable being a variable for which a value that lowers the value of the objective function is determined by itself; setting the invalid variable to the value that lowers the value of the objective function; updating the correction value, based on the value of the invalid variable; and generating a new coefficient value subset that includes the updated correction value and indicates strength of interactions between variables belonging to a group of valid variables, excluding the invalid variable, in the corresponding one of the variable groups. Such limitation covers the mathematical calculations, relationship, and/or formula of the mathematical concepts grouping of the abstract idea (sea at least figure 21 [0231-0236] without reciting any additional element that would make the claim any less abstract or that impose a meaningful limits on practicing the abstract idea. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

claim 6 recites a product claim having similar limitations as claim 1, thus it is rejected for the same reasons.
 
claim 7 recites wherein the new M patterns of fixed value are generated by flipping a value at one bit position, which is different for each of the new M patterns, in a fixed value used for obtaining a minimum value among the computed M patterns of value of the objective function. Such limitation covers the mathematical calculations, relationship, and/or formula of the mathematical concepts grouping of the abstract idea (see at least figures 23, 25 [0247, 257]) without reciting any additional element that would make the claim any less abstract or that impose a meaningful limits on practicing the abstract idea. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

claim 8 recites wherein the new M patterns of fixed value are generated based on M patterns of fixed value used for obtaining M patterns of value of the objective function that are selected in increasing order of value of the objective function from among currently computed M patterns of value of the objective function and last computed M patterns of value of the objective function. such limitation covers the mathematical concept grouping of abstract idea (see at least figure 27, [0277-0288].

Claim 9 recite apparatus claim that would practice the method claim 1, thus it is rejected for the same reasons.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Applicant is claiming for a non-transitory computer-readable recording medium storing an optimization problem computing program that causes a computer to perform a process comprising: obtaining a coefficient value set indicating strength of interactions between variables included in an objective function and a partition count to be used for partitioning a combinatorial optimization problem into a plurality of partial problems, the objective function being an Ising objective function obtained by transforming the combinatorial optimization problem; generating, based on the coefficient value set, a first graph that includes a plurality of first vertices respectively corresponding to all the variables included in the objective function and edges each connecting two of the plurality of first vertices, in such a way that an existence or absence of each of the edges indicates an existence or absence of an interaction between variables corresponding to first vertices connected by said each edge; generating a second graph by repeatedly merging two first vertices connected by one of the edges among the plurality of first vertices into one vertex in the first graph, the second graph being an abstraction of the first graph; classifying, based on connection relationship among a plurality of second vertices included in the second graph and the partition count, all the variables into candidate variable groups for variable groups and a candidate boundary variable group for a boundary variable group, the variable groups being respectively used for the plurality of partial problems, the boundary variable group being used for computing a complete solution of the combinatorial optimization problem, based on solutions to the plurality of partial problems; determining the variable groups and the boundary variable group, based on the candidate variable groups and the candidate boundary variable group by reference to connection relationship among the plurality of first vertices included in the first graph; setting a fixed value for the boundary variable group; individually sending, with respect to each of the plurality of partial problems, a coefficient value subset that includes a correction value calculated based on the fixed value and indicates strength of interactions between variables belonging to a corresponding one of the variable groups, to an Ising machine; receiving values of the variable groups respectively indicating the solutions to the plurality of partial problems from the Ising machine; computing a value of the objective function, based on the values of the variable groups, the fixed value set for the boundary variable group, and the coefficient value set; and repeating change of the fixed value, the sending of a coefficient value subset with respect to said each partial problem to the Ising machine, the receiving of values of the variable groups, and the computing of a value of the objective function until a convergence condition is satisfied, and outputting, upon detecting that the convergence condition is satisfied, values of all the variables that minimize the objective function.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, wherein generating a second by repeatedly merging two first vertices connected by each edge; generating a second graph by repeatedly merging two first vertices connected by one of the edges among the plurality of first vertices into one vertex in the first graph; classifying, based on connection relationship among a plurality of second vertices included in the second graph and the partition count, all the variables into candidate variable groups and a candidate boundary variable group; determining the variable groups and the boundary variable group; setting a fixed value for the boundary variable group; and repeating changing of the fixed value. 
Yoshimura – US 20150278408
Yoshimura teaches an information processing unit and information processing method capable of performing a ground-state search of an Ising model. as illustrated in figure 2, the information processing unit further comprises a plurality of ising chip 280. Furthermore, figure illustrates the step of solving problem, wherein original problem is being divided into a plurality of sub problems and performed ground state search by and provided a plurality of candidate solutions. Furthermore, figure 9 [0173] illustrates a graph composes of a set of vertexes and a set of edges, figure 10 discloses dividing the vertexes of this graph into 2 subsets, figures 13-15 disclose ising model problem and sub problems generated from the original problem, and each sub problem corresponding with one of the graphs shown in figure 15. 
Brahm – US 10929294
Brahm teaches a hybrid system that comprises a classical computer 120 and quantum computer 150, as illustrated in figure 1, the classical computer receive problem 110 and transform the problem into ising form shown in equation 1 and the ising problem is sent to the quantum computer to solve the for the ising problem, and the quantum computer returns the solution to the user. Brahm further discloses in figure 3, a problem decomposition to partition into smaller problem, in the case of the problem being too large to be solved, and whose solutions may be combined to obtain an exact or approximate solution to the entire problem.
Ronagh – US 20160224515
Ronagh discloses a system comprises a digital computer and a quantum annealer to solve for constrained quadratic binary problem as illustrated in figure 2, the original problem is inputted to the digital computer and output an unconstrained binary quadratic programming problems, which is later being solved by the quantum annealer, and the quantum annealer further provide at least one solution to the digital computer, once received the at least one solution, the digital output the result of optimization of the problem.

Karimi – US 20170255592
Karimi discloses a method for preprocessing a problem involving discrete optimization, as illustrated in figure 1, the method receiving a problem involving discrete optimization, and convert the problem into a problem suitable for a giving optimization oracle architecture, and the converted problem is divided into sub problems using suboptimal oracle [0123], further illustrated in figure 2, the plurality of subproblems are processed/solved in processing step 212 and provide solution to each preprocessed problem.
Therefore, none of the closes found prior art explicitly discloses generating a second by repeatedly merging two first vertices connected by each edge; generating a second graph by repeatedly merging two first vertices connected by one of the edges among the plurality of first vertices into one vertex in the first graph; classifying, based on connection relationship among a plurality of second vertices included in the second graph and the partition count, all the variables into candidate variable groups and a candidate boundary variable group; determining the variable groups and the boundary variable group; setting a fixed value for the boundary variable group; and repeating changing of the fixed value.
Accordingly, Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182